FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

WINDY PAYNE, individually and as        
guardian on behalf of; D.P., a
minor child,
               Plaintiffs-Appellants,
                 v.
                                              No. 07-35115
PENINSULA SCHOOL DISTRICT, a
municipal corporation; ARTONDALE               D.C. No.
                                            CV-05-05780-RBL
ELEMENTARY SCHOOL, a municipal
corporation; JODI COY, in her                   ORDER
individual and official capacity;
JAMES COOLICAN, in his individual
and official capacity; JANE DOES 1-
10; JOHN DOES 1-10,
              Defendants-Appellees.
                                        
                   Filed September 7, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             13997